Case 8:19-cr-00061-JVS Document 746 Filed 08/20/21 Page 1 of 5 Page ID #:16059
Case 8:19-cr-00061-JVS Document 746 Filed 08/20/21 Page 2 of 5 Page ID #:16060




                    MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant is currently on trial facing various charges, including allegations that he

embezzled millions of dollars in client funds. According to the indictment, the “scheme to

defraud” began “as early as in or about January 2015 and continu[ed] through at least in or about

March 2019.” See Indictment at ¶6. The indictment further alleges that the Defendant “executed

[the] scheme to defraud victim-clients to whom Defendant [] had agreed to provide legal services,

including, but not limited to, Client 1, Client 2, Client 3, Client 4, and Client 5, as to material

matters, and to obtain money and property from such victim-clients by means of material false and

fraudulent pretenses, representations, and promises, and the concealment of material facts that

Defendant [] had a duty to disclose.”

       In an effort to rebut these allegations as to the embezzlement of “Client 1’s” Funds,

Defendant has subpoenaed Morgan Witos, who was employed by Defendant from 2009 to 2014,

to testify at his trial. Ms. Witos was served the subpoena on Saturday, August 14, 2021 near her

home in Frisco, Texas to appear three days later in Santa Ana, California. (See Ex. A, Subpoena

to Morgan Witos; Witos Decl. ¶ 2). According to representations made to the Court on August

19, 2021, Mr. Avenatti cited AUSA Alex Wyman’s five-second cross of Hillary Wolett for why

he wants to call Ms. Witos. He reportedly represented that he needs to counter Mr. Wyman

pointing out that Wolett has no knowledge of firm finances in Tabs by calling Ms. Witos.

       Rule 17 provides, “On motion made promptly, the court may quash or modify the subpoena

if compliance would be unreasonable or oppressive.” Fed. R. Crim. P. 17(c)(2). Rule 17 “was not

intended to provide [a criminal defendant with] an additional means of discovery” and was not

intended to be employed in “a fishing expedition to see what may turn up.” Bowman Dairy Co. v.

United States, 341 U.S. 214, 220-21 (1951); see, e.g., United States v. Fowler, 932 F.2d 306, 311



                                               -2-
Case 8:19-cr-00061-JVS Document 746 Filed 08/20/21 Page 3 of 5 Page ID #:16061




(4th Cir. 1991) (“Rule 17(c) . . . is not a discovery device.”). To overcome a motion to quash a

subpoena, the moving party “must clear three hurdles: (1) relevancy; (2) admissibility; (3)

specificity.” Id. at 700.

A. Compelling Ms. Witos to Testify Would be Unreasonable and Oppressive

        Defendant’s subpoena to Ms. Witos is as unreasonable as it is substantively irrelevant, and

compliance with same would place an undue burden on her and her children. Ms. Witos resides

in Frisco, Texas, where she has lived since February 2020. (Witos Decl. ¶ 7.) She is the sole

caretaker of three children, ages 9 years, 3 years, and 8 months old, respectively. (Witos Decl. ¶

8.) Ms. Witos’s eight-month-old child is exclusively breastfed and feeds every two hours each

day, her three-year-old child is in pre-school, and her nine-year-old has resumed schooling

virtually and must be monitored at all times. (Witos Decl. ¶ 8.) She has no family or friends near

her who can care for her children so that she may travel to California alone. (Witos Decl. ¶ 9.)

Even if she had the funds to be able to make the trip with her children to California (she does not),

it is beyond oppressive to expect her to testify in person in a courtroom some 1,400 miles away,

in the middle of a pandemic, on short notice. (Witos Decl. ¶ 10.)        Requiring her to travel to

California for what would at least be two or three days would also mandate that she bring her

children with her, as she does not have childcare arrangements, and would pose an oppressive and

unreasonable burden on the whole family. (Witos Decl. ¶ 10.)

        On Monday, August 16, 2021, Christopher Adams, an attorney in New Jersey who is a

member of the firm that employs Ms. Witos’ father, spoke with Defendant and his advisory

counsel, Mr. Steward, regarding the subpoena. (Witos Decl. ¶ 3.) Mr. Adams explained that Ms.

Witos does not have the means to retain counsel nor to travel to California. (Witos Decl. ¶ 3.) Mr.

Adams explained to both lawyers the extreme hardship this subpoena has on Ms. Witos because



                                                -3-
Case 8:19-cr-00061-JVS Document 746 Filed 08/20/21 Page 4 of 5 Page ID #:16062




of (1) her young children, for which she is the sole caretaker, (2) her husband is employed fulltime

and cannot assist, and (3) she has no family in the area.          (Witos Decl. ¶ 9.) Defendant

acknowledged that it was “inconvenient”, but he did not agree to withdraw or recall the subpoena.

(Witos Decl. ¶ 4.) To date, Defendant has not suggested any means to address the childcare issue.

(Witos Decl. ¶ 9.)

B. Compelling Ms. Witos to Testify Would be not Produce Relevant Testimony

       Substantively, it is not clear that Ms. Witos’ testimony would be favorable to the

Defendant. In his offer of proof, Defendant stated that Ms. Witos’s testimony was related to the

allegations surrounding his representation of Client 1. (Witos Decl. ¶ 3.)    However, the factual

allegations in the indictment relating to Client 1 date from January 2015 to 2019. Ms. Witos was

employed with Defendant’s firm from July 2009 to October 2014 and has no knowledge of

Defendant’s representation of Client 1 or any of the other allegations in this matter related to the

“Johnson matter.” (Witos Decl. ¶ 4, 5.) She has no personal knowledge of the facts relating to

“Client 1”

       Even if Defendant seeks to examine Ms. Witos’s experience bookkeeping for his practice,

Ms. Witos does not have information that would be favorable to him. During her employment, a

significant part of Ms. Witos’ responsibilities involved handling administrative tasks, such as

dealing with vendors for ordering food and office supplies and answering the phones, in addition

to entering lawyers’ billable time and expenses into Tabs and QuickBooks. (Witos Decl. ¶ 4.)

Ms. Witos did not handle client disbursements or have access to Defendant’s personal bank

accounts or Global Baristas account, which are the subject inquiries of this matter. (Witos Decl.

¶ 6.) Defendant’s efforts should be appropriately directed to an administrator or bookkeeper that




                                               -4-
Case 8:19-cr-00061-JVS Document 746 Filed 08/20/21 Page 5 of 5 Page ID #:16063




was employed during the relevant period of time alleged in the indictment, not someone who left

before the scheme is alleged to have begun.

                                        CONCLUSION

       For the foregoing reasons, Ms. Witos respectfully requests that this Court grant this Motion

to Quash Subpoena in a Criminal Case. In the alternative, Ms. Witos would request to participate

via remote teleconference technology should the court require her participation.

                                     Respectfully submitted,

Dated: August 19, 2021               By:      s/ Morgan Witos
                                              MORGAN WITOS, pro se




                                               -5-
